Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 11, 1993, which assessed Distribution Systems of America for additional unemployment insurance contributions.
There is substantial evidence in the record to support the Board’s conclusion that Distribution Systems of America exercised sufficient control over the services performed by claimant and others similarly situated as carriers to establish their status as employees. Among other things, the company established the deadlines for deliveries, the carriers called the *782company upon completion of a delivery and would also notify the company of vacations and proposed route transfers. The company received customer complaints and made periodic spot checks. The company’s remaining arguments have been considered and rejected as unpersuasive.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.